United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pembroke Pines, FL, Employer
__________________________________________
Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-282
Issued: August 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE

Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
On November 16, 2010 appellant, through his attorney, filed a timely appeal of an
August 4, 2010 Office of Workers’ Compensation Programs’ (OWCP) decision. The Board
docketed the appeal as No. 11-282. By its August 4, 2010 decision, OWCP denied modification
of its August 6, 2007 decision denying appellant’s claim for consequential low back, cervical and
thoracic outlet conditions. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
The Board has duly considered the matter and notes that in the case of William A.
Couch,2 the Board held that, when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before the final decision is
issued. In the present case, OWCP received a May 11, 2010 report from Richard Sanders, M.D.
on June 3, 2010. By decision dated August 4, 2010, OWCP stated that it had reviewed a
telephonic report from Dr. Sanders dated April 22, 2010; it found that this report was of
diminished probative value because the physician did not examine appellant. In his May 11,
1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

2010 report, however, Dr. Sanders stated in the introductory paragraph that he had examined
appellant on that date. The report is five pages in length; the April 22, 2010 telephonic report
contains two pages.
It is apparent that OWCP in its August 4, 2010 decision did not review the May 11, 2010
report from Dr. Sanders, as no reference was made to this evidence in the decision. For this
reason, the case will be remanded to OWCP to enable it to properly consider all the evidence
submitted prior to the issuance of the August 4, 2010 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the August 4, 2010 decision of the Office of
Workers’ Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: August 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

